Citation Nr: 0121330	
Decision Date: 08/22/01    Archive Date: 08/27/01	

DOCKET NO.  95-25 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the left upper arm, involving injury to 
Muscle Group V, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Detroit Regional Office 
(RO).  In April 1997, the Board denied the claim of 
entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder.  The 
United States Court of Veterans Claims (Court) affirmed this 
decision in 1998.  In September 1998, the Board denied the 
claims of entitlement to service connection for bilateral 
hearing loss and entitlement to an increased evaluation for 
the residuals of a gunshot wound to the left upper arm.  In 
May 1999, the veteran withdrew his appeal regarding the issue 
of entitlement to service connection for bilateral hearing 
loss.  Accordingly, the Board's September 1998 decision 
regarding the claim of entitlement to service connection for 
bilateral hearing loss is final.  

In May 1999, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand the matter of an increased evaluation for the 
residuals of a gunshot wound to the left upper arm for 
development and readjudication in light of the Court's 
determination in Stegall v. West, 11 Vet. App. 268 (1998), 
decided only several months before the Board's September 1998 
determination.  

The Court granted the joint motion that month, vacating and 
remanding this issue to the Board.  In January 2000, the 
Board remanded this issue to the RO for additional 
development.  


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his claim based on both 
the old and new criteria for the evaluation of cases and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal that can be obtained has been 
obtained by the RO.  

2.  The veteran is right-handed.  

3.  The residuals of the veteran's service-connected gunshot 
wound to the left upper arm have not caused more than 
moderate damage to Muscle Group V.  Nevertheless, the 
veteran's pain appears to cause moderately severe 
difficulties with his left upper arm.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for a disability evaluation of 20 percent for 
the residuals of a gunshot wound to the left upper arm, 
involving Muscle Group V, is warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Code 5305 (2000) and 38 C.F.R. §§ 4.55, 4.56 (as 
in effect prior to June 3, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The service medical records reflect that the veteran 
sustained a perforating wound of the left arm, upper-inner 
surface, moderate, by an enemy machine gun bullet.

A VA examination report dated in December 1948 reflects that 
the veteran had had no medical treatment since discharge.  He 
complained of pain in his left arm and that he was unable to 
lift anything.  On examination, the veteran was found to have 
slight disuse atrophy of the left deltoid and left biceps 
muscles with about 20 percent loss of flexion power in the 
elbow.  He had good range of painless motion, no crepitation, 
no swelling, and no pain on extremes of motion in the left 
shoulder and left elbow.  It was noted that the bone was 
apparently not involved.  X-ray examination of the shoulder 
and elbow joints failed to show old or recent bone injury or 
other bone pathology.  The diagnosis indicated gunshot wound, 
Muscle Group V, left upper arm.

A VA examination report dated in October 1994 discloses that 
the veteran complained of decreased pain and problems if he 
lifted over 10 to 15 pounds repetitively.  He had pain if he 
leaned on his left elbow too long.  On examination, the 
veteran had good strength, reflexes were normal, and there 
was no problem with sensory testing or other muscle testing.  
When elevating the arms straight the left arm was 10 degrees 
less than the right arm.  There was loss of substance and 
some tenderness of the scar.  No damage to the tendons, 
bones, joints, or nerves was noted.  The diagnosis indicated 
a muscle wound to left biceps with good strength, but with 
some weakness in repetitive motion.

In a statement received in July 1995, the veteran's spouse 
stated that the veteran had had a bad arm that gave him pain 
all his married life.  The pain made him get up during the 
night.  He could not put pressure on it or do any lifting.

A VA examination report dated in July 1997 reflects that the 
veteran complained of pain within the scar.  There was no 
radiation of pain down to the forearm or fingers, nor was 
there joint weakness.  The pain occurred at night and when 
the elbow was rested on a hard surface.  It was noted that 
the biceps and possibly the fringes of the triceps were 
penetrated.  It was also noted that the scar was not tender 
and there was no keloid and no hypertrophy.  There was no 
evidence of damage to the triceps tendon or biceps tendon and 
no evidence of damage to the bones, joints, or nerves. Range 
of motion of the shoulder revealed a forward flexion to 90 
degrees, extension to 90 degrees, abduction from 160 to 70 
degrees.  Range of motion of the elbow was normal.  There was 
subjective evidence of pain, but no tenderness.  It was found 
that the veteran continued to have the same symptoms and 
weakness that he previously reported (lifting over 10 to 15 
pounds repetitively tired him out).  

The examiner indicated that it was apparent that the injury 
was a flesh wound that did not significantly impair the 
biceps or triceps muscles.  None of the deeper structures, 
the vital arteries, veins, nerves, and tendons were 
implicated.  X-ray examination of the left shoulder showed 
very early arthritic changes and of the left elbow showed a 
small spur anteriorly.  The veteran denied any numbness or 
tingling of the fingers.  It was found that there was no 
evidence for injury to the median, radial, or ulnar nerves at 
the time that the veteran sustained the injuries or 
presently.  The examiner stated that the increasing symptoms 
of pain the veteran had were secondary to the aging process.  

It was noted that the veteran described a slight pain in the 
center of the scar.  Examination, however, including 
palpation and an attempt to elicit pain by physical 
examination, was essentially negative.  It was indicated that 
gunshot wound to the upper arm appeared to be a "flesh 
wound."   

In September 1998, the Board denied this claim.  This claim 
was appealed to the Court.  Within the joint motion of May 
1999, it was stated that the Board's remand had requested 
examinations by both an orthopedic surgeon and a neurologist.  
The parties of the joint motion stated that only one 
examination was provided by the RO.  However, as reported by 
the Board in January 2000, the current record reflects that a 
VA neurological disorder examination of the veteran was 
obtained in July 1997 in addition to a VA muscle examination 
acknowledged within the joint motion.  

The parties of the joint motion stated that the orthopedist 
did not identify the muscle groups and joints affected by the 
service-connected gunshot wound of the left upper extremity.  
It was also noted that tests of joint movement against 
varying resistance were not performed.  The extent of any 
incoordination, weakened movement, and excess fatigability on 
use (it was contended) was not described.  In this regard, 
the Board must again note that within the July 1997 VA 
examination the examiner essentially described this 
disability as a "flesh wound."  Notwithstanding, the 
parties of the joint motion stated that lacking these 
determinations and opinions, the examination was "inadequate 
for rating purposes" under 38 C.F.R. § 4.2.  The Board's 
decision of September 1998 was vacated and remanded in order 
to secure an examination conducted pursuant to the Board's 
remand order of April 1997.  The Court granted the joint 
motion in May 1999.  

In January 2000, the Board remanded this case to the RO for 
the development requested by the Court.  At this time, the 
Board noted the report of the July 1997 VA "muscles" 
examination was incomplete, consisting only of page one of 
what was previously a multipage report.  It was also noted 
that not all of the tests and medical opinions requested by 
the Board were included in the record returned to the Board 
following the April 1997 remand.  Accordingly, the case was 
again remanded to the RO for the following actions:  

1. The RO is to obtain and incorporate 
into the claims file a complete copy (not 
just page one) of the July 1997 VA 
"MUSCLES" examination of the appellant.

2.  Next, the RO should also arrange for 
VA orthopedic and neurological 
examinations of the appellant by a 
qualified examiner or examiners in order 
to determine the current nature and 
extent of the service-connected residuals 
of the GSW to the upper left arm.  All 
indicated studies, including-but not 
limited to-x-ray and range of motion 
studies in degrees should be performed.  
The neurological examiner should identify 
all neurological impairment, if any, 
currently resulting from the service- 
connected GSW.  The orthopedic examiner 
should be specifically requested to 
identify all of the muscle groups and 
joints, if any, affected by the service-
connected GSW of the upper left arm. If 
orthopedic residuals of the service-
connected GSW are identified, tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement, and 
excessive fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain involving any joint or nerve 
affected by the service-connected GSW of 
the left upper arm. The examiner[s] 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the appellant describes flare-ups), 
and-if feasible-express this in terms of 
additional degrees of limitation of 
motion in the affected joints during 
flare-ups.  If this is not feasible, the 
examiner[s] should so state.  The 
orthopedic examiner should also describe 
in detail the appearance and 
characteristics of any associated scars.  
The claims file must be made available to 
the examiner[s] for review prior to these 
examinations.

The RO performed a detailed search for any additional records 
regarding the 
1997 examination. A review of the record indicates that both 
the first and second pages of an August 1997 examination were 
before the Board when it evaluated this case in September 
1998.  Efforts by the RO to obtain a second page to the July 
15, 1997, VA "MUSCLES" examinations were unsuccessful.  The 
undersigned has reviewed this report again in detail.  It 
light of this review, the Board must find that highly likely 
that there was no second page missing from the July 15, 1997, 
VA "MUSCLES" examination.  It appears that the first page 
of the VA  "MISCELLANOUS NEUROLOGICAL DISORDERS" 
examination (pages one and two) is the also the second page 
of the VA "MUSCLES" examination.  Both examination were 
performed on the same day and by the same doctor.  The August 
1997 examination appears to have been performed by another 
physician.

At the request of the Board, the veteran underwent another VA 
evaluation.  In January 2001, the veteran reported weakness 
in the left arm with pain when he lifts up grocery or laundry 
bags.  It was stated that the left biceps had been 
traumatized in the upper part anteriorly.  The veteran 
complained of a constant burning sensation, pain in the left 
arm, and easy fatigability.  The veteran, who is right-
handed, feels weakness in the left upper extremity.  

On physical examination, there was an entry and exit wound 
scars approximately 5 inches in length, transversely placed 
in the left arm anteriorly near the axial with puckering.  
There was a partial loss of left biceps muscle noted.  
Weakness of the left biceps with some weakness was indicated.  
It was noted that movement of the left shoulder was not 
restricted but that the veteran had some difficulty in 
performing circumduction of the left shoulder.  The left 
shoulder was not affected.  EMG nerve conduction studies were 
found to be normal.  The diagnosis noted a gunshot wound to 
the left upper extremity with a puckered scar in the anterior 
part of the left upper arm.  

In an October 2000 report, it was indicated that the only 
notes they received from the Grand Rapids VAMC in connection 
with the veteran's 1997 exam were already associated with the 
claims folder.  It was reported that the VAMC would keep 
searching their file room in an attempt to locate additional 
examination notes.  No additional records were available.  In 
November 2000, it was reported that all handwritten 
statements from the physician at the Battle Creek VAMC in 
Michigan had been faxed previously to the RO.  No additional 
records were found.  

In May 2001, the veteran was notified of the Veterans Claims 
Assistance Act of 2000.  The RO determined that the veteran's 
appeal meets the requirements of this law.  The veteran's 
representative submitted written argument in June 2001.  

II.  The Duty to Assist

The Board acknowledges that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A), was enacted into law.  This 
change in the law is applicable to all claims filed before 
the date of enactment and not yet final as of that date and 
is thus applicable to the instant appeal.  The VCAA requires 
that VA notify the veteran of the evidence necessary to 
substantiate his claim, requires VA to make reasonable 
efforts to assist a claimant in obtaining any and all 
evidence necessary to substantiate the claim and, under 
certain circumstances, requires examinations and the 
procurement of medical opinions.  

The Board finds that the development completed satisfies the 
VCAA in every particular.  That is, the veteran and his 
representative have been informed on multiple occasions of 
the evidence necessary to substantiate his claim and have 
been provided the appropriate laws and regulations.  All 
known and identified available evidence has been collected 
for review.  That is, the RO obtained the veteran's service 
medical records, post-service medical reports, and the 
veteran was afforded a number of VA examinations.  Therefore, 
the Board finds that the veteran was adequately apprised of 
the elements needed to support his claim, and no prejudicial 
error results.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the duty to assist under VCAA and 
all prior duties to assist have been fulfilled and the case 
is now ready for appellate review.

As noted above, the current record reflects that a VA 
"MISCELLANEOUS NEUROLOGICAL DISORDERS" examination of the 
appellant was obtained in July 1997, in addition to the VA 
"MUSCLES" examination acknowledged in the joint motion.  In 
January 2000, the Board indicated that the report of the July 
1997 VA "MUSCLES" examination was incomplete, consisting 
only of one page of what appears to be a multipage report.  
As noted above, based on a detailed review of this report, it 
does not appear that this report has any additional pages.  
In any event, efforts by the VAMC to find a second page in 
this report have been unsuccessful.  The Board finds that a 
further effort to search for an additional page regarding 
this examination report would serve no constructive purpose.  
Further, the Board has recently obtained a VA "MUSCLES" 
examination dated January 2001.  This examination provides a 
comprehensive review of the veteran's disability.  

The Board has noted the joint motion's criticism of the 
previous examination reports.  In this regard, the Board must 
find that the examination reports, when taken as a whole, 
meet the requirements of 38 C.F.R. § 4.2 (2000).  The reports 
contain, in extensive detail, an analysis of the veteran's 
service-connected disability.  

The joint motion noted that the Board's remand of July 1997 
requested examinations by both an orthopedic surgeon and a 
neurologist.  It was noted that only one examination was 
provided when, in fact, two examinations had been provided.  
The joint motion stated that it was not clear whether this 
was an orthopedic or a neurological examination.  In January 
2000, the Board once again requested an orthopedic and 
neurologic examination.  Unfortunately, only one examination 
was performed.  However, this was a comprehensive evaluation.  
The evaluation provided a detailed analysis and review of the 
disability at issue.  

The Board believes that the critical issue in this case is 
not whether the veteran has received one or two VA 
examinations, but whether the VA examination or examinations, 
as a whole, provide sufficient detail to provide a 
comprehensive review of the veteran's disability.  To remand 
a case to the RO in order to have a second VA examination 
when the current evaluations provide the Board with 
sufficient medical evidence to more than adequately evaluate 
the disability would serve no constructive purpose.  

The critical issue in this case is the nature and extent of 
the veteran's service-connected disability.  If, as has been 
found in this case, the Board finds that it has more than 
sufficient medical evidence to evaluate a claim, a further 
remand in order to only meet the nominal provisions of the 
law would be a disservice to the veteran.  Accordingly, the 
Board finds that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

III.  Analysis

The damage caused by the residuals of a gunshot wound to the 
left upper arm have been evaluated as damage to Muscle 
Group V under 38 C.F.R. § 4.73, Diagnostic Code 5305 (muscles 
of the elbow supination).  An injury to Muscle Group V 
warrants a noncompensable evaluation for a slight disability 
of the minor arm, a 10 percent evaluation for a moderate 
disability, a 20 percent for a moderately severe disability, 
and a 30 percent disability for a severe disability to the 
minor arm.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, a lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56 
(2000).  A moderate disability of the muscle group involves a 
through and through or deep penetrating wound of short track 
from a single bullet, a small shell, or a shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2)(i).  To be entitled to a moderate disability 
evaluation, service department records or other evidence of 
inservice treatment for the wound must be found.  38 C.F.R. 
§ 4.56(d)(2)(ii).  Objective findings must include the 
entrance and (if present) exit scars, small or linear, 
indicating a short track of the missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or a lower 
threshold of fatigue when compared to the sound site must 
also be found.  38 C.F.R. § 4.56(d)(2)(iii).  

A "moderately severe" disability includes a through and 
through or deep penetrating wound by a small high velocity 
missile or large low velocity missile with debridement, 
prolonged infection, or sloughing of the soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  
Objective findings must include the entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  Indications of palpation on loss of deep 
fascia, muscle substance, or normal firm resistance of muscle 
compared with the sound side must be noted.  Tests of 
strength and endurance (compared with the sound side) must 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3)(iii) (2000).  

A "severe" disability requires a through and through or 
deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with a shattered 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  Objective findings must include a ragged, 
depressed and adherent scars indicating wide damage to the 
muscle groups in the missile track.  Palpation must show loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles must swell and harden abnormally in 
contraction.  Tests of strength, endurance or coordinated 
movement impaired with the corresponding muscles of the 
uninjured side would indicate severe impairment of function.  
X-ray evidence of minute multiple scattered foreign bodies, 
indicating intermuscular trauma and the explosive effect of 
the missile, or adhesion of the scar to one of the long 
bones, scapula, or pelvic bones, with epithelial sealing 
rather than the true skin covering in an area where the bone 
is normally protected by muscle, would also indicate signs of 
severe muscle disability.  38 C.F.R. § 4.56(d)(4)(iii).  
Visible or measurable atrophy, adaptive contractions of an 
opposing group of muscles, diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile would also indicate a severe muscle 
injury.  Id.  

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, was 
amended during the pendency of this appeal as it relates to 
rating muscle injuries.  The veteran is therefore entitled to 
whichever set of criteria provides him with a higher rating.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Dudnick 
v. Brown, 10 Vet. App. 79 (1997).  

Under 38 C.F.R. § 4.56(b)(as in effect prior to June 3, 
1997), a "moderate" disability of the muscles would be 
indicated by the entrance and (if present) exit scars linear 
or relatively small and so situated as to indicate a 
relatively short track of a missile through muscle tissue.  
Signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative testing should be found.  A 
"moderately severe" disability of muscle under 38 C.F.R. 
§ 4.56(c) (as in effect prior to June 3, 1997) is found when 
the entrance and (if present) exit scars are relatively large 
and so situated as to indicate the track of the missile 
through important muscle groups.  Indications of palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side must be shown.  For a 
"severe" disability of muscles, 38 C.F.R. § 4.56(d) (as in 
effect prior to June 3, 1997), objective findings must 
include extensive ragged, depressed, and adherent scars of 
the skin so situated as to indicate wide damage to the muscle 
groups in the track of the missile.  Palpation must show 
moderate or extensive loss of deep fascia or muscle 
substance.  

While the veteran sustained a gunshot wound of the left arm 
in service, after initial treatment of the wound, by December 
1948, he had received no further treatment. At that time, he 
was found to have slight disuse atrophy of the left deltoid 
and left biceps muscles and good range of painless motion.  
Although he recently complained of pain at night and when the 
elbow was rested on a hard surface, no evidence of damage to 
the triceps tendon or biceps tendon and no evidence of damage 
to the bones, joints, or nerves have been found.  

In this case, the Board finds little evidence to support the 
conclusion that the veteran suffers from a moderately severe 
disability associated with Muscle Group V.  Notwithstanding, 
the veteran has extensive complaints of pain associated with 
his service-connected disability.  Based on a review of the 
medical evidence of record, the Board finds that an 
additional medical evaluation would serve no constructive 
purpose.  Accordingly, the Board finds that under the Court's 
determination in DeLuca v. Brown, 8 Vet. App. 202 (1995), it 
should grant a 20 percent evaluation.

The Board specifically finds that the medical evidence of 
record clearly does not provide a basis to award the veteran 
a 30 percent evaluation for a severe impairment to Muscle 
Group V.  There is absolutely no evidence to support the 
conclusion that the veteran suffered a deep-penetrating wound 
due to a high velocity missile, or a large or multiple low 
velocity missile.  In additional, there is no indication of a 
shattered bone fragment or comminuted fracture with extensive 
debridement and prolonged infection.  Nor is there evidence 
of extensive ragged, depressed and adherent scars of the skin 
so situated as to indicate wide damage to the muscle group in 
the tract of the missile. 

In evaluating this case as a whole, the Board believes that 
further development would serve no constructive purpose.  An 
additional examination, in the opinion of the undersigned, 
would be of limited probative value in light of the fact that 
it is primarily the veteran's subjective complaints that 
provide the basis for the award of a 20 percent evaluation 
for the service-connected disability.

The Board has noted scars associated with the gunshot wound.  
However, the clear weight of the evidence is against a 
finding that the scars warrant a separate compensable rating.  
Based on the medical evidence cited above, without taking 
into consideration all of the veteran's subjective 
complaints, the current 20 percent evaluation could not be 
possibly justified.  Accordingly, awarding the veteran a 
separate evaluation based on any other difficulties 
associated with the gunshot, including scars or arthritis, 
wound would only result in the reducing of the 20 percent 
evaluation.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (2000) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
Based on the medical evidence cited above, the Board finds 
that the record does not raise the issue of entitlement under 
38 C.F.R. § 3.321(b)(1).  In light of the recent evaluations 
which the Board finds to be highly probative, there is no 
evidence which the Board has found credible and of 
significant probative weight to indicate that the service 
related disabilities impair earning capacity by requiring 
frequent hospitalizations or because medication required for 
these disabilities interfere with employment.  In Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993), the Court held that the 
Board was required to consider extraschedular entitlement 
under 38 C.F.R. § 3.321(b)(1) where the record contains 
evidence that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.


ORDER

Entitlement to an increased schedular disability rating for 
the residuals of a gunshot wound left upper arm, involving 
injury to Muscle Group V, is granted to 20 percent, subject 
to the law and regulations governing the payment of monetary 
benefits.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

